      Case 1:19-cv-01084-STA-jay Document 89 Filed 05/12/20 Page 1 of 4               PageID 695




                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TENNESSEE
                                         Eastern Division
                                        Office of the Clerk

Thomas M. Gould, Clerk                                                                     Deputy-in-Charge
242 Federal Building                                                              U.S. Courthouse, Room 262
167 N. Main Street                                                                111 South Highland Avenue
Memphis, Tennessee 38103                                                           Jackson, Tennessee 38301
(901) 495-1200                                                                                (731) 421-9200



                                       NOTICE OF SETTING
                  Before Judge S. Thomas Anderson, Chief United States District Judge


                                             May 12, 2020



              RE:    19-1084-STA-jay

             Canaday v. The Anthem Companies

      Dear Sir/Madam:

             A Non-Jury Trial has been SET before Judge S. Thomas Anderson on MONDAY, MAY
      24, 2021 at 9:30 A.M. in Courtroom 1, 4th floor of the Federal Building, Jackson, Tennessee.


            A PRETRIAL CONFERENCE will be held on FRIDAY, MAY 14, 2021 at 10:00 A.M.
      in Courtroom 1, 4th floor of the Federal Building, Jackson, Tennessee.

            A PROPOSED JOINT PRETRIAL ORDER must be furnished to the Court by MAY 7,
      2021. Please see attached instructions.

      If you have any questions, please contact the case manager, Maurice Bryson at (731) 421-9205.

                                                         Sincerely,

                                                         s/Maurice Bryson
                                                         Case Manager

      Attachment
Case 1:19-cv-01084-STA-jay Document 89 Filed 05/12/20 Page 2 of 4        PageID 696



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                                 Office of the Clerk


                             PRETRIAL PROCEDURES


      Prior to the pretrial conference, counsel must do the following:

      Complete all discovery.

      Counsel are directed to confer prior to the pretrial conference to exchange
information as to the ultimate issues of law and fact, to eliminate unnecessary
or irrelevant issues that appear in the pleadings or discovery, to arrive at all
possible stipulations, and to exchange documents and exhibits which will be
offered in evidence at trial.

      Counsel shall prepare a single proposed Joint Pretrial Order that covers
the items set forth below. If counsel are unable to agree completely on a joint
order, they shall submit a proposed joint pre-trial order including all matters
agreed upon and a separate jointly prepared list specifying items of
disagreement. If counsel cannot agree upon a joint pretrial order, the attorney
for each party must submit a proposed pretrial order containing the [information
below]. Plaintiff’s attorney is responsible for initiating the proposed pretrial
order. All counsel are responsible for ensuring the proposed pretrial order is
timely filed. The proposed pretrial order shall contain the following:

      (1)   In the caption, a complete listing of all parties , both plaintiff
            and defendant, who remain in the case as of the date the joint
            pretrial document is filed. Do not use "et al."

      (2)   Any remaining   jurisdictional   questions   and   the   proper   rulings
            thereon;

      (3)   A list of pending motions and the proper rulings thereon;

      (4)   A short summary of the case that may be read to the venire at the
            beginning of voir dire;

      (5)   The respective contentions of the parties, including contentions
            with regard to the nature and amount of damages and with respect to
            liability;

      (6)   A comprehensive written statement of uncontested facts that may be
            stipulated and read to the jury(possible sources of these agreed
            facts are the pleadings, discovery, or admission of counsel);

      (7)   Contested issues of fact;

            A written statement of contested issues of fact that will explain to
            the court the nature of the parties dispute;

      (8)   Contested issues of law;

            A written statement of the contested issues of law. This is not to
            be a restatement of the disputed facts but an itemization of the
            legal issues such as negligence, contributory negligence, etc. This
            is the most important part of the joint pretrial order as these
            issues, not the pleadings, will govern the trial. The court wants
            an agreed list not a separate list for each party. If either party
            insists on a triable issue, it is to be listed in the pretrial order
            and will be a triable issue unless the court decides otherwise at
            the pretrial conference.
Case 1:19-cv-01084-STA-jay Document 89 Filed 05/12/20 Page 3 of 4     PageID 697



      (9)    A list of exhibits (except documents for impeachment only) to be
             offered in evidence by the parties, and to the extent possible, a
             stipulation on their admissibility.      If the parties cannot
             stipulate, then the objections must be noted in the proposed
             pretrial order. To the extent possible, objections shall be ruled
             on at the pretrial conference.

             The parties are expected to have complied with Federal Rules of
             Civil Procedure 26(a)(3)(C) on pretrial disclosures.      That rule
             requires disclosures of witnesses, deposition testimony, and
             exhibits, (other than impeachment evidence), to the opposing counsel
             thirty days before trial.    Within fourteen days thereafter, the
             opposing party must serve and file a list disclosing any objection,
             together with the grounds therefor, to the admissibility of any
             exhibit, deposition testimony, or witness testimony.

             Before the conference, each party shall furnish to the other party
             for copying and inspection all exhibits which are to be offered in
             evidence.

      (10)   A list of witnesses for the parties, indicating those who will be
             called, in the absence of reasonable notice to opposing counsel to
             the contrary, and those who only may be called. Any objection to a
             witness in general must be noted in the proposed joint pretrial
             order. If any Rule 702 (“expert”) witnesses, including treating
             physicians who will give expert testimony, are listed, the witness
             shall be identified as such, along with the subject matter of the
             expert testimony. Opposing counsel shall specify any objection to
             the witness’s expertise or testimony in the proposed joint pretrial
             order. To the extent possible, objections will be ruled on at the
             pretrial conference.

      (11)   Deposition testimony:

             If a party desires to offer deposition testimony into evidence at
             the trial, he shall designate only those relevant portions of same
             which he wishes read at trial and advise opposing counsel of same.
             All objections to any such testimony must be noted in the proposed
             joint pretrial document so that the court may rule on such objection
             prior to trial. To the extent possible, objections will be ruled on
             at the pretrial conference.

      (12)   An estimate of the length of trial.

      (13)   A statement indicating whether the case is a jury trial or non-jury
             trial. If it is a jury case, counsel shall file with the court, not
             later than two business days prior to the beginning of trial, copies
             of all proposed jury instructions (one point per page), any special
             questions for voir dire examination of the jury venire, and any
             special interrogatories or verdict forms that counsel wish to submit
             to the jury. Counsel shall furnish opposing counsel a copy of same.
             The court will conduct a general voir dire and either ask the
             proposed special questions of counsel at that time, or allow counsel
             to conduct limited voir dire.

             If the case is non-jury, the parties should submit proposed findings
             of fact and proposed conclusions of law in place of the proposed
             jury instructions.




                                        2
Case 1:19-cv-01084-STA-jay Document 89 Filed 05/12/20 Page 4 of 4            PageID 698



      (14)   The amount of the ascertainable damages. The listing of the amount
             of damages shall not constitute an agreement as to the
             recoverability of same unless so stated.

      (15)   A list of the names of all attorneys interested in the case and
             copies of all interested firms’ letterheads.

      (16)   A list of any special equipment such as video cassette recorders,
             overhead projectors, easels, computers, etc. that the parties intend
             to bring for use at the trial. (The court provides a presentation
             system including VGA monitors, an evidence camera, a video cassette
             recorder, and a video distribution system for these components. The
             court does not provide personal computers or laptops to counsel,
             however, at the Court's discretion, counsel may access the video
             distribution system with their own laptops to disseminate computer
             generated evidence.)

      Any motions in limine, not covered by the objections, must be filed two
      weeks before the trial date. The opposing party must file a response
      within five days of date of service of the motion in limine.

      The attorneys who will try the case are required to attend the pretrial
      conference. The parties are not required to attend the conference. The
      attorneys will be generally familiar with pretrial procedures and come to
      the conference with full authority to accomplish the purpose of the
      conference, which is to simplify and define the triable issues, expedite
      the trial, and save expense. At the time of the conference, counsel will
      report to the Court the prospects of settlement. For a discussion of
      pretrial conferences, see 23 Federal Rules Decisions 129-138.

      If an attorney fails to appear at the pretrial conference or to comply
      with the directions set forth herein, an ex parte hearing may be held and
      judgment of dismissal or default or other appropriate sanctions entered.

      After the pretrial conference, the Court will enter a Pretrial Order which
      shall govern the conduct at trial and will constitute the final statement
      of the issues involved.

      Please take note of the requirements of Local Rule [7.3] of this Court.
      All parties are required to submit to the court pretrial memoranda at
      least 10 days prior to the date of the trial. In a non-jury case, the
      pretrial memoranda must include proposed findings of fact and conclusions
      of law.

      The procedures set forth in this letter apply to pro se litigants as well
      as attorneys.



 THIS COURT PARTICIPATES IN THE CAMERAS IN COURT PILOT STUDY:

The Court encourages the parties to consider participating in the Cameras in Court Pilot
Project. Counsel should consult with their client(s) prior to the Pre-Trial Conference and
discuss participating in the Cameras in Court Pilot Project. Guidelines for the Cameras on
Court Pilot Project are available on the Court’s Website.




                                            3
